Citation Nr: 0734324	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-13 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased initial rating greater than 
30 percent for residuals of a detached retina of the left 
eye.  

2.  Entitlement to an effective date earlier than June 15, 
2004, for the grant of special monthly compensation for the 
loss of use of the left eye. 


REPRESENTATION

Appellant represented by:	Franklin J. Foil, Attorney




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
noncompensable rating for residuals of a detached retina of 
the left eye, effective January 19, 1995, and from a March 
2005 rating decision that granted special monthly 
compensation based on loss of use of the left eye, effective 
June 15, 2004.  

In March 2005, the RO also granted an increased initial 
rating of 30 percent for the residuals of a detached retina 
of the left eye, effective January 19, 1995.  In August 2006, 
the RO assigned an earlier effective date for the initial 
rating for residuals of a detached retina of the left eye, 
now effective November 22, 1994.  

In a May 2005 substantive appeal, amended by correspondence 
in July 2005, the veteran requested a hearing before the 
Board sitting at the RO or by videoconference, whichever was 
first available.  In correspondence in September 2006, the 
veteran's representative stated that the veteran waived his 
appearance at a hearing.  In October 2006, the veteran also 
resubmitted a substantive appeal, indicating that he no 
longer desired a hearing.  


FINDINGS OF FACT

1.  The detached retina of the veteran's left eye resulted in 
visual acuity that is uncorrectable and affords light 
perception only.  Field of vision was constricted to 10 
degrees, worsening to 5 degrees in November 1998.  The left 
eye is aphakic with scarring on the retina as the result of 
surgery.  The veteran also experiences glaucoma and 
intermittent iritis of the left eye.  Visual acuity of the 
right eye was correctable to 20/40 or better with no loss of 
vision field or organic abnormalities. 

2.  In November 1994, the veteran's visual acuity of the left 
eye was uncorrectable but finger counting was perceptible at 
three feet.  On June 15, 2004, the veteran was able to 
perceive only hand motion at an unspecified distance from the 
left eye.  In January 2005, he was able to perceive only hand 
motion at one foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 
percent for residuals of a detached retina of the left eye 
have not been met during any time period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1, 
4.3, 4.7, 4.75, 4.83, 4.84a, Diagnostic Codes 6008, 6013, 
6080 (2007). 

2.  The criteria for an earlier effective date, earlier than 
June 15, 2004, for special monthly compensation for the loss 
of use of one eye have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1114k, 5110(b) (1), 7104 (West 2002); 38 C.F.R. 
§ 3.400(b), (q) (ii), r.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2006, which for the 
first time informed the veteran of the information and 
evidence required to substantiate the claims and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  In a statement 
in March 2007, the veteran indicated that he had no further 
evidence to submit to the RO and waived the 60 day waiting 
period for the case to be forwarded to the Board.  However, 
he also indicated that he intended to submit additional 
evidence directly to the Board.  None has been received.

The Board notes that the correspondence in May 2006 did not 
provide timely and specific criteria for the assignment of a 
rating and effective date prior to the initial decision in 
April 2004 and a subsequent decision in March 2005.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  Specifically, 
these criteria were provided in a statement of the case in 
August 2006 and a supplemental statement of the case in 
October 2006.  Furthermore, in May 2005, the veteran 
presented evidence and successfully argued for an earlier 
effective date for a rating for the left eye disorder based 
on his date of claim.  Given the evidence and argument, the 
veteran demonstrated an affirmative understanding, i.e., he 
had actual knowledge of what was necessary to substantiate 
his claims.  Thus, the purpose of the notice, to ensure that 
he had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claims prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice).  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Accordingly, VA has satisfied its duty 
to notify the appellant. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
 
The veteran served on active duty in the U.S. Marine Corps.  
He contends that his left eye disorder is more severe, and he 
seeks a higher initial rating.  He also contends that the 
effective date for the special monthly compensation for the 
loss of use of his left eye should be November 1994, the date 
of his petition to reopen a final disallowed claim for 
service connection for the left eye disorder.  

Increased Initial Rating for Residuals of a Detached Retina

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Chronic residuals from a detached retina of the eye and non-
congestive glaucoma are rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
10 percent during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6008, 6013.  

Ratings for visual acuity are based on a Snellen's test or 
the equivalent.  The basis of the rating is the best distance 
vision obtainable after best correction with glasses.  If 
there exists a difference of more than four diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than four diopters difference from that used 
with the better eye, will be taken as the visual acuity of 
the poorer eye.  38 C.F.R. § 4.75.  The percentage evaluation 
is provided in Table V of 38 C.F.R. § 4.84a.  If a person 
cannot read at one of the scheduled steps or distances, but 
can read at the next step or distance, the rating shall be 
selected from the latter step or distance.  38 C.F.R. § 4.83. 

Measurement of the visual field will be made where there is 
disease of the optic nerve or when otherwise indicated.  A 
procedure for the calculation of the average concentric 
contraction is provided in 38 C.F.R. § 4.76a with ratings for 
impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 
6080.  The most severe contraction is to 5 degrees which 
reduces the visual efficiency to zero.  The maximum rating 
for a unilateral condition with contraction to 5 degrees is 
30 percent.  38 C.F.R. § 4.76, 4.84a, Diagnostic Code 6080.  

Bilateral or unilateral aphakia warrants a 30 percent rating 
that may not be combined with other ratings for impaired 
vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  

In November 1989, a private optometrist noted the results of 
an examination of the veteran's visual acuity in April 1988.  
He noted that the right eye was 20/200 correctable to 20/20.  
He noted that the veteran had sustained a previous injury of 
the left eye resulting in a detached retina.  Uncorrected 
visual acuity of the left eye was 20/400 and was not 
correctable.  

In February 1990, a VA examiner noted the veteran's reports 
of poor vision in the left eye about 5 years earlier and that 
he had subsequently undergone surgery to repair a detached 
retina.  The veteran did not wear eyeglasses.   The examiner 
noted that the right eye exhibited refractive error, 
correctable to 20/20, with no loss of visual field.  He noted 
that the left eye was aphakic with low grade iritis and an 
intact retina with cupping of the optic nerve and pigmented 
scars throughout the retina indicating the site of laser 
applications.  Left eye visual field was contracted to 10 
degrees with best corrected acuity as 20/100.  

In an August 1994 letter, a private family practice physician 
stated that he had examined the veteran in 1981 and that he 
found the veteran had poor vision in the left eye to the 
extent that he could only "count fingers" and evidence of 
traumatic retinopathy.  He provided comments on the etiology 
of the disorder but no other clinical measurements. 

As stated above, the effective date for the veteran's service 
connection for a left eye disability is in November 1994.

In November 1998, a VA examiner measured visual acuity in the 
right eye correctable to 20/20 with full visual field and no 
organic abnormalities.  The left eye was aphakic with a 0.6 
cup, irregular pupil, and laser pigment in the periphery of 
the retina from previous surgery.  The left eye visual field 
was constricted to 5 degrees with visual acuity of finger 
counting at three feet.  The examiner also diagnosed chronic 
glaucoma in the left eye, but stated that the disorder was 
probably secondary to surgery and unrelated to any activity 
or injury in service.   

In September 2003, an optometrist's prescription noted a 
refractive correction for the right eye and "balance" for 
the left eye.  On June 15, 2004, a private ophthalmologist 
noted that the veteran's visual acuity was 20/40 in the right 
eye and hand motion in the left eye.  No distance for the 
hand motion was noted. 

In March 2003, a VA examiner noted that he reviewed the 
claims file and examined the veteran.  He made comments 
regarding the etiology of the left eye disorder but did not 
note any clinical measurements of visual field or acuity.  In 
July 2004, VA examiners noted corrected visual acuity of the 
right eye as 20/40 and of the left eye as "blind."  There 
was no notation regarding a change in a prescription for 
refractive lenses.  In January 2005, a VA examiner did not 
note a review of the file, but correctly summarized the 
history of the veteran's detached retina of the left eye and 
noted that the veteran's lens prescription had been changed 
one year earlier.  He noted that visual acuity of the right 
eye correctable to 20/20 with no abnormalities.  He noted 
that the left eye deviated outward and that visual acuity was 
hand motion at one foot.  The examiner noted aphakia and 
surgical scars of the retina.   No measurements of visual 
field were noted.  

The Board concludes that a rating not greater than 30 percent 
is warranted from November 22, 1994, the effective date of 
service connection for a detached retina of the left eye.  
Using the most severe measurements in the examinations of 
record in 1988 and 1990, the Board concludes that the 
veteran's visual acuity of the right eye in November 1994 was 
20/20 with no field loss and that acuity in the left eye was 
not correctable.  "Not correctable" is more severe than the 
next less severe category and will therefore be evaluated as 
light perception only.  Based on this level of visual acuity 
for both eyes, Table V of 38 C.F.R. § 4.84a provides a rating 
no higher than 30 percent.  Based on a unilateral constricted 
field of vision of 10 degrees, Diagnostic Code 6080 provides 
a lower rating of 20 percent.  There was no diopter 
correction noted for the left eye which is clearly the poorer 
eye.  Unilateral aphakia warrants a maximum rating of 30 
percent under Diagnostic Code 6029.

A higher rating is not available unless the acuity of the 
better right eye is more severe than 20/40.  A higher rating 
is also not available even for visual field constriction of 5 
degrees, noted in 1998.  A maximum rating of 30 percent is to 
be assigned for unilateral field of concentric vision 
contraction to five degrees.  Although visual acuity in the 
left eye was described as "balance" in 2003, "hand motion" 
and "blind" in 2004, and "hand motion at one foot" in 
2005, a higher rating is not available because there is no 
anatomical loss of the eye.   

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current left eye disorder warrants a rating not 
greater than 30 percent during the period of time covered by 
this appeal.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for Special Monthly Compensation for 
Loss of Use of the Left Eye

The effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b), (q) (ii), r.

Special monthly compensation is payable if as a result of a 
service-connected injury or disease the veteran suffered 
blindness in one eye, having only light perception. Loss of 
use or blindness of one eye, having only light perception, 
will be held to exist when there is inability to recognize 
test letters at one foot and when further examination of the 
eyes reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at distances less 
than 3 feet; lesser extents of vision, particularly 
perception of objects, hand movements, or counting fingers at 
less than 3 feet being considered of negligible utility.  
38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350, 4.79. 

As previously stated, the effective date for service 
connection for residuals of detached retina of the left eye 
is November 22, 1994.  The Board refers to the history of eye 
examinations noted in the previous section.  

The Board concludes that an effective date earlier than June 
15, 2004 for special monthly compensation for the loss of use 
of the left eye is not warranted. 

The Board notes that the criteria for loss of use or 
blindness of one eye provides for compensation when the 
disorder prohibits the perception of objects at less than 
three feet.  Although the terminology "light perception 
only" is also used in Table V of 38 C.F.R. § 4.84a, that 
category was employed to establish a rating because the next 
less severe level was a level correctable by refraction.  
Examinations prior to 1994 showed that the visual acuity of 
the left eye was not correctable but not so severe as to 
preclude the perception of objects.  In November 1998, an 
examiner noted that the veteran could perceive objects at 
three feet, although his visual field was negligible at 5 
degrees.  In 2004, an examiner used the term "blind," but 
it is not clear if the term was intended to mean "not 
correctable" or the inability to perceive objects.  Even on 
June 15, 2004, the examiner noted "hand motion" implying 
that some object perception was possible, although he did not 
specify a distance.  The first clear medical notation of the 
inability to perceive objects at less than three feet was in 
the report which detailed the results of an examination on 
January 3, 2005.   Applying the "benefit of doubt" doctrine 
in favor of the veteran, the Board concludes that the veteran 
experienced a loss of perception of objects at less than 
three feet as measured by a medical provider not earlier than 
June 15, 2004. 

As June 15, 2004 was the date entitlement to special monthly 
compensation arose and is later than the date of claim to 
reopen a final disallowed claim for service connection for 
the left eye disorder, an effective date for special monthly 
compensation earlier than June 15, 2004 must be denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

1.  An increased initial rating greater than 30 percent for 
residuals of a detached retina of the left eye is denied. 

2. An effective dater earlier than June 15, 2004 for 
entitlement to special monthly compensation for loss of use 
of the left eye is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


